Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 1 of 120




                    Exhibit A
    Highlighted Deposition Transcript of
            Alvin L. Polit, CPA
       Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 2 of 120



                                                                   Page 1

 1                CONFIDENTIAL - ALVIN L. POLIT, CFA
 2                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
 3                    CASE NO. 2:17-cv-05114-MMB
 4          ALEXANDRE PELLETIER,          :
            Individually and on Behalf    :
 5          of all Others Similarly       :
            Situated,                     :
 6                  Plaintiffs,           :
                                          :
 7                     v.                 :
                                          :
 8          ENDO INTERNATIONAL PLC,       :
            RAJIV KANISHKA                :
 9          LIYANAARCHCHIE DE SILVA,      :
            SUKETU P. UPADHYAY, and       :
10          PAUL V. CAMPANELLI,           :
                    Defendants.           :
11          ---------------------------   :
12
13                  VIDEOTAPE DEPOSITION VIA ZOOM OF:
14                          ALVIN L. POLIT, CFA
15                      WEDNESDAY, AUGUST 12, 2020
16
17
18
19
20
21
22
23
24        REPORTED BY:
          SILVIA P. WAGE, CCR, CRR, RPR
25        JOB NO. 4185531

                                 Veritext Legal Solutions
     212-267-6868                  www.veritext.com                  516-608-2400
  Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 3 of 120


                                                       Page 2                                                          Page 4
                                                                1    CONFIDENTIAL - ALVIN L POLIT, CFA
 1         CONFIDENTIAL - ALVIN L. POLIT, CFA                   2          INDEX
 2                                                              3 WITNESS: ALVIN L POLIT, CFA
                                                                4 EXAMINATION BY MR MORTENSON
                                                                                                     PAGE
                                                                                                          8
 3                                                                EXAMINATION BY MR FONTI             238
                                                                5
                        AUGUST 12, 2020                                   EXHIBITS
                                                                6
 4                      1:41 P.M.
 5           Videotape deposition via Zoom of ALVIN
 6    L. POLIT, CFA, pursuant to agreement before
 7    SILVIA P. WAGE, a Certified Shorthand Reporter,
 8    Certified Realtime Reporter, Registered
 9    Professional Reporter, and Notary Public for the
10    States of New Jersey, New York and Pennsylvania.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                       Page 3
 1     CONFIDENTIAL - ALVIN L POLIT, CFA
 2 A P P E A R A N C E S:
 3
   BLEICHMAR FONTI & AULD, LLP
 4 Attorneys for Lead Plaintiffs and the Class
   7 Times Square
 5 Times Square Tower, 27th Floor
   New York, New York 10036
 6 Jfonti@bfalaw com
   Tstoddard@bfalaw com
 7 Ekubota@bfalaw com
   BY: JOSEPH A FONTI, ESQ
 8 BY: THAYNE STODDARD, ESQ
   BY: EVAN KUBOTA, ESQ
 9
10 LATHAM & WATKINS LLP
   Attorneys for Defendants
11 885 3rd Avenue, Suite 1000
   New York, New York 10022-4834
12 Gregory mortenson@lw com
   Thomas giblin@lw com
13 BY: GREGORY MORTENSON, ESQ
   BY: THOMAS GIBLIN ESQ
14
15 BURKE BURNS & PINELLI LTD
   Attorneys for the Deponent
16 70 West Madison Street, Suite 4300
   Chicago, Illinois 60602
17 (312) 541-8600
   Vpinelli@bbp-chicago com
18 BY: VINCENT D PINELLI, ESQ
19
20 A L S O P R E S E N T:
21
   ROBERT BENIMOFF
22 CONCIERGE
23
   NOAH CONTE
24 VIDEOGRAPHER                                                 24
25                                                              25


                                                                                                              2 (Pages 2 - 5)
                                                 Veritext Legal Solutions
212-267-6868                                       www.veritext.com                                           516-608-2400
  Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 4 of 120


                                                 Page 6
 1       CONFIDENTIAL - ALVIN L. POLIT, CFA
 2                - - -
 3          DEPOSITION SUPPORT INDEX
 4                - - -
 5   Direction to Witness Not to Answer
     Page Line
 6
     17    11
 7   26     9
     70    25
 8   201    15
 9
     Request for Production of Documents
10   Page Line
11
12
     Stipulations
13   Page Line
14   237 25
     265 15
15   265 18
16
     Question Marked
17   Page Line
18
19
     Reservation
20   Page Line
21
22
     Motion to Strike
23   Page Line
24
25

                                                 Page 7
 1         CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                                      3 (Pages 6 - 9)
                                           Veritext Legal Solutions
212-267-6868                                 www.veritext.com         516-608-2400
  Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 5 of 120


                                      Page 10
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                              4 (Pages 10 - 13)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
  Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 6 of 120


                                      Page 14
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                              5 (Pages 14 - 17)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
  Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 7 of 120


                                      Page 18
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                              6 (Pages 18 - 21)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
  Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 8 of 120


                                      Page 22
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                              7 (Pages 22 - 25)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 9 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 10 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 11 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 12 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 13 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 14 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 15 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 16 of 120


                                      Page 54
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                            15 (Pages 54 - 57)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 17 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 18 of 120


                                      Page 62
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                            17 (Pages 62 - 65)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 19 of 120


                                      Page 66
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                            18 (Pages 66 - 69)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 20 of 120


                                      Page 70
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                            19 (Pages 70 - 73)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 21 of 120


                                      Page 74
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                            20 (Pages 74 - 77)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 22 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 23 of 120


                                      Page 82
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                            22 (Pages 82 - 85)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 24 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 25 of 120


                                      Page 90
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA
 2




                                                            24 (Pages 90 - 93)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 26 of 120


                                      Page 94
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                            25 (Pages 94 - 97)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com              516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 27 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 28 of 120


                                     Page 102
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           27 (Pages 102 - 105)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 29 of 120


                                     Page 106
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           28 (Pages 106 - 109)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 30 of 120


                                     Page 110
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           29 (Pages 110 - 113)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 31 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 32 of 120


                                     Page 118
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           31 (Pages 118 - 121)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 33 of 120


                                     Page 122
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           32 (Pages 122 - 125)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 34 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 35 of 120


                                     Page 130
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           34 (Pages 130 - 133)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 36 of 120


                                     Page 134
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           35 (Pages 134 - 137)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 37 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 38 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 39 of 120


                                     Page 146
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           38 (Pages 146 - 149)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 40 of 120


                                     Page 150
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           39 (Pages 150 - 153)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 41 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 42 of 120


                                           Page 158
 1    CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                             41 (Pages 158 - 161)
                                  Veritext Legal Solutions
212-267-6868                        www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 43 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 44 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 45 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 46 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 47 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 48 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 49 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 50 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 51 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 52 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 53 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 54 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 55 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 56 of 120


                                     Page 214
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           55 (Pages 214 - 217)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 57 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 58 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 59 of 120


                                     Page 226
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           58 (Pages 226 - 229)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 60 of 120


                                     Page 230
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           59 (Pages 230 - 233)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 61 of 120


                                     Page 234
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA
 2




                                                           60 (Pages 234 - 237)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 62 of 120
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 63 of 120


                                     Page 242
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           62 (Pages 242 - 245)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 64 of 120


                                     Page 246
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           63 (Pages 246 - 249)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
 Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 65 of 120


                                     Page 250
 1     CONFIDENTIAL - ALVIN L. POLIT, CFA




                                                           64 (Pages 250 - 253)
                                Veritext Legal Solutions
212-267-6868                      www.veritext.com               516-608-2400
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 66 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 67 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 68 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 69 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 70 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 71 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 72 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 73 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 74 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 75 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 76 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 77 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 78 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 79 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 80 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 81 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 82 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 83 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 84 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 85 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 86 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 87 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 88 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 89 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 90 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 91 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 92 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 93 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 94 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 95 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 96 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 97 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 98 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 99 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 100 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 101 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 102 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 103 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 104 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 105 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 106 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 107 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 108 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 109 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 110 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 111 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 112 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 113 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 114 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 115 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 116 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 117 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 118 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 119 of 120
Case 2:17-cv-05114-MMB Document 216-1 Filed 12/14/20 Page 120 of 120
